Jfourti) Court of Sppcalsf
                                   ^an Sntonto, ®exa^

                                         August 28, 2015

                                      No. 04-14-00898-CV


                               In the Estate of Ramiro Aguilar, Jr.,
                                             Appellant

                                            Appellee

                               Trial Court Case No. 2012-PC-2800


                                        ORDER

        The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See Tex. R. App. P. 39.8. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on October 13, 2015, to the following panel:
Justice Rebeca C. Martinez, Justice Patricia O. Alvarez, and Justice Luz Elena D. Chapa. All
parties will be notified of the Court's decision in this appeal in accordance with Tex. R. App. P.
48.


        Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. App. P. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.

       It is so ORDERED on August 28, 2015.


                                                                        Mi^nezTjustice
        IN WITNESS WHEREOF, I have hereunto set ihy                and a/nxed the seal
court on this August 28, 2015.


                                                                           e, Cler